Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

New claims 16-18 were included in the Corrected NOA since the new claim 16 includes all limitations of claim 1 which was allowed in Patent Board Decision  on 2/28/22 
/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        							6/13/22